NO. 07-10-0286-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                               AUGUST
3, 2010
                                            ______________________________
 
 
                                                         ERIK
VALSON WOLFE,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
            FROM THE CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY;
 
                            NO.
0968532D; HON. MICHAEL THOMAS, PRESIDING
                                           _______________________________
 
                                                          On
Motion to Dismiss
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
Appellant Erik Valson
Wolfe, by and through his attorney, has filed a motion to dismiss his appeal
because he no longer desires to prosecute it. 
Without passing on the merits of the case, we grant the motion to
dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal.  Having dismissed the appeal at appellant=s request, no motion for rehearing
will be entertained, and our mandate will issue forthwith.
 
Do
not publish.                                                         Per
Curiam